DETAILED ACTION
The action is responsive to the communications filed on 11/02/2020. Claims 1, 6-9, 13-15, 19 and 20 are pending in the case. Claims 1, 9 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goutsev et al. (US 20110210986 A1, hereinafter Goutsev) in view of Pitsillides et al. (US 9933929 B1, hereinafter Pitsillides).

As to claim 1, Goutsev discloses a computer-implemented method of modifying a visual design comprising a plurality of design elements, the method comprising: 
displaying, in a user interface, the visual design comprising the plurality of design elements ("The configuration module 138 may regulate the operation of a canvas 170 on which graphical elements 192 
receiving, via the user interface, a selection to resize a dimension of the second design element from a first size to a second size ("When viewing a completed dashboard design, a business executive may first cause the resizing of the canvas 170, changing the width and/or height of the canvas 170 (Block 1210)," Goutsev paragraph 0116); 
based on the selection to resize the dimension of the second design element displaying, in the user interface, (i) the second design element resized to the second size, (ii) the first design element maintaining the first registration at the first position and consuming space created by resizing the dimension of the second design element ("Once the new position and sizing coordinates have been calculated, they are recorded in the graphical element records 692 (Block 1226). These new absolute position and size fields 620 are then read by the renderer 176 of viewer module 134 (as shown in FIG. 1) to reflect the new size and position of each graphical element 192 when rendering the dashboard containing the resized canvas 170," Goutsev paragraph 0128; "The first set of fields 620 relate to the position and size of each graphical element 192. The indicated fields store the Top, Left, Width and Height properties of a graphical element 192, based on a Cartesian coordinate system in which the origin is in the top-left corner of the canvas, with x-values increasing to the right, and y-values increasing downward," Goutsev paragraph 0090; Goutsev Figure 6A 620; Goutsev Figure 6B 620 element 692’ is still 20 away from the top of the canvas after resizing the canvas (i.e., element 692’ maintained its first registration at a first position 20 away from the top of the canvas)), and (iii) the third design element preserving the aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a 
However Goutsev does not appear to explicitly disclose: 
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the second design element;
maintaining the second position corresponding to the set percentage along the dimension of the second design element that was resized to the second size; and
the third design element maintaining the size of the third design element.
Pitsillides teaches:
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the second design element ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22);
maintaining the second position corresponding to the set percentage along the dimension of the second design element that was resized to the second size ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides 
the third design element maintaining the size of the third design element ("For example, GUI analyzer 420 may determine that a particular element of a particular element type is to be displayed as large as possible on the GUI, using a proximity relationship between the particular element and the window that contains the GUI (e.g., the GUI border). Additionally, or alternatively, GUI analyzer 420 may generate a layout rule to maintain a size of an element," Pitsillides column 15 lines 38-45).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Goutsev to allow specifying that a design element must maintain a size as taught by Pitsillides. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look when resized, thus allowing more types/kinds of GUIs to be created.

As to claim 6, Goutsev as modified by Pitsillides further discloses the computer-implemented method of claim 1, wherein the first design element comprises textual data ("Graphical elements 192 may be placed on the canvas 170. In the example, a text box 192'''," Goutsev patagraph 0071), and wherein the registration of the first design element with the second design element at the first position is based on a justification of the textual data in the first design element ("Similarly, the text box graphical element 192''' has scaled and maintained its distance from the left border and the middle guideline 320f (as shown in FIG. 11). Since the right element border 962 of the text box graphic element 192''' was pinned to the middle vertical guideline 320f, the text box 192''' has stretched out horizontally, allowing for text that required three lines (i.e., as was illustrated in FIG. 13A) to fit on two lines," Goutsev paragraph 0132).

As to claim 7, Goutsev as modified by Pitsillides further discloses the computer-implemented method of claim 1, wherein a fourth design element of the plurality of design elements is contained within the second design element ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 
displaying, in the user interface, the fourth design element adjusted according to the associated metadata to accommodate the dimension of the second design element being resized to the second size ("For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 (see e.g., FIG. 13C still shows the pie chart graphical element 192'' as still having a circular pie shape)," Goutsev paragraph 0135, bounding rectangle has changed aspect ratio while the pie chart has not (i.e., a fill characteristic)).

As to claim 8. Goutsev as modified by Pitsillides further discloses the computer-implemented method of claim 1, wherein the visual design comprises a master image (Goutsev Figure 13A 192’ full image (i.e., master image) of bar chart); and wherein the method further comprises: 
determining, from the master image and to accommodate a modification of the visual design, a modification to the master image (“As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked,” Goutsev paragraph 0132; “the bar chart graphical element 192' from FIG. 13A can be configured to adjust the aspect ratio of its bar sections in order to fill up the available space within its bounding rectangle or selection border 930,” Goutsev paragraph 0135, the aspect ratio of the bar chart has changed in response to changing the size of the canvas); and 


As to claim 9, Goutsev discloses an electronic device for modifying a visual design comprising a plurality of design elements, comprising: 
a user interface for displaying content (Goutsev Figure 1 130); 
a memory storing non-transitory computer executable instructions (“Microprocessors interact with additional subcomponents such as memory storage (which may include random access memory (RAM) and read-only memory (ROM), and persistent storage such as flash memory),” Goutsev paragraph 0046); and 
a processor interfacing with the user interface and the memory (“Microprocessors interact with additional subcomponents such as memory storage (which may include random access memory (RAM) and read-only memory (ROM), and persistent storage such as flash memory),” Goutsev paragraph 0046), wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to: 
cause the user interface to display the visual design comprising the plurality of design elements ("The configuration module 138 may regulate the operation of a canvas 170 on which graphical elements 192 may be placed," Goutsev paragraph 0058; Goutsev Figure 9 canvas 170 and elements 192', 192'' and 192'''), wherein a first design element of the plurality of design elements has (i) a first registration with a second design element of the plurality of design elements at a first position of the second design element ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing the bar chart to the top border of the canvas) and (ii) associated metadata effecting the first design element to consume space ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the 
receive, via the user interface, a selection to resize a dimension of the second design element from a first size to a second size ("When viewing a completed dashboard design, a business executive may first cause the resizing of the canvas 170, changing the width and/or height of the canvas 170 (Block 1210)," Goutsev paragraph 0116); 
based on the selection to resize the dimension of the second design element cause the user interface to display (i) the second design element resized to the second size, (ii) the first design element maintaining the first registration at the first position and consuming space created by resizing the dimension of the second design element ("Once the new position and sizing coordinates have been calculated, they are recorded in the graphical element records 692 (Block 1226). These new absolute position and size fields 620 are then read by the renderer 176 of viewer module 134 (as shown in FIG. 1) to reflect the new size and position of each graphical element 192 when rendering the dashboard containing the resized canvas 170," Goutsev paragraph 0128; "The first set of fields 620 relate to the position and size of each graphical element 192. The indicated fields store the Top, Left, Width and Height properties of a graphical element 192, based on a Cartesian coordinate system in which the origin is in the top-left corner of the canvas, with x-values increasing to the right, and y-values increasing downward," Goutsev paragraph 0090; Goutsev Figure 6A 620; Goutsev Figure 6B 620 element 692’ is still 20 away from the top of the canvas after resizing the canvas (i.e., element 692’ maintained its first registration at a first position 20 away from the top of the canvas)), and (iii) the third design element preserving the aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a graphical element 192 is pinned or linked to a guideline 320. That is, how the visual content of a graphical element 192 is affected in response to a change in the position and size fields 620 may be determined by the graphical element 192 itself. For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 
However Goutsev does not appear to explicitly disclose: 
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the second design element;
maintaining the second position corresponding to the set percentage along the dimension of the second design element that was resized to the second size; and
the third design element maintaining the size of the third design element.
Pitsillides teaches:
a second registration with the second design element at a second position corresponding to a set percentage along a dimension of the second design element ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22);
maintaining the second position corresponding to the set percentage along the dimension of the second design element that was resized to the second size ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22, the ratio of a dimension between the canvas and an element can be maintained (i.e., maintaining the set percentage registration between the canvas and the element)); and
the third design element maintaining the size of the third design element ("For example, GUI analyzer 420 may determine that a particular element of a particular element type is to be displayed as large as possible on the GUI, using a proximity relationship between the particular element and the 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Goutsev to allow specifying that a design element must maintain a size as taught by Pitsillides. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look when resized, thus allowing more types/kinds of GUIs to be created.

As to claim 13, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 15, Goutsev discloses a computer-implemented method of modifying a visual design comprising a plurality of design elements, the method comprising: 
displaying, in a user interface, the visual design comprising the plurality of design elements ("The configuration module 138 may regulate the operation of a canvas 170 on which graphical elements 192 may be placed," Goutsev paragraph 0058; Goutsev Figure 9 canvas 170 and elements 192', 192'' and 192'''), wherein a first design element of the plurality of design elements corresponds to a boundary of the visual design having a first dimension and a second dimension, and wherein a second design element and a third design element of the plurality of design elements are confined within the boundary of the visual design ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing the bar chart to the top border of the canvas); 

determining that (i) the second design element has associated metadata effecting the second design element to consume space ("As can be seen in the illustration in FIG. 13C, the bounding rectangles of the pie chart graphical element 192'' and the bar chart graphical element 192' have scaled to fit the resized canvas 170 while maintaining their fixed distances from the guidelines 320 to which their element borders 962 have been linked," Goutsev paragraph 0132; "Referring to FIG. 6C, therein illustrated is a schematic illustration of the graphical element records 692 after the resizing of the canvas 170 illustrated in FIG. 13C, shown generally as 692c. It can be seen that the positional coordinates and sizing fields 620 in the graphical elements records 692', 692'' and 692''' corresponding to the graphical elements 192', 192'' and 192''' have been updated from the values present in FIG. 6A," Goutsev paragraph 0133; Goutsev Figure 6A old bar chart width "220" and height "260"; Goutsev Figure 6B new bar chart width "230" and height "560"), and (ii) the third design element has associated metadata effecting a lock to an aspect ratio of the third design element ("Notably, in some embodiments, only the position and size of the graphical element 192 is modified by the configuration module 138 at display-time when a graphical element 192 is pinned or linked to a guideline 320. That is, how the visual content of a graphical element 192 is affected in response to a change in the position and size fields 620 may be determined by the graphical element 192 itself. For example, the pie chart 192'' from FIG. 13A can be configured to render its pie sections as part of an overall circular shape, regardless of the aspect ratio of its bounding rectangle or selection border 930 (see e.g., FIG. 13C still shows the pie chart graphical element 192'' as still having a circular pie shape). Alternatively, the bar chart graphical element 192' from FIG. 13A can be configured to adjust the aspect ratio of its bar sections in order to fill up the available space within its bounding rectangle or selection border 930," Goutsev paragraph 0135, elements can be optionally configured to maintain aspect ratio when resizing); 
based on the selection to resize the first dimension of the boundary, displaying, in the user interface, (i) the first design element resized according to the second size of the first dimension, (ii) the 
However Goutsev does not appear to explicitly disclose: 
a registration with the first design element at a position corresponding to a set percentage along the first dimension of the boundary;
maintaining the position corresponding to the set percentage along the first dimension of the boundary that was resized; and
the third design element maintaining the size of the third design element.
Pitsillides teaches:
a registration with the first design element at a position corresponding to a set percentage along the first dimension of the boundary ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22);

the third design element maintaining the size of the third design element ("For example, GUI analyzer 420 may determine that a particular element of a particular element type is to be displayed as large as possible on the GUI, using a proximity relationship between the particular element and the window that contains the GUI (e.g., the GUI border). Additionally, or alternatively, GUI analyzer 420 may generate a layout rule to maintain a size of an element," Pitsillides column 15 lines 38-45).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Goutsev to allow specifying that a design element must maintain a size as taught by Pitsillides. One would have been motivated to make such a combination so that the GUI designer has more tools and more control over how the GUI will look when resized, thus allowing more types/kinds of GUIs to be created.

As to claim 19, Goutsev as modified by Pitsillides further discloses the computer-implemented method of claim 15, wherein the second design element has a second registration with the first design element at a second position of the first design element ("When the top element border 962 of the graphical element 192' is pinned to a first guideline 320a, a corresponding pin line 912 connects the pin point 902 to the guideline 320a, forming a connection point 922... In this instance, the first guideline 320a was a fixed border guideline 320a fixed to a border of the canvas 170," Goutsev paragraph 0099 fixing the bar chart to the top border of the canvas).

As to claim 20, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. As to the arguments concerning a . In Pitsillides a size relationship between elements, such as a GUI element and GUI canvas, can be determined. In this size relationship a ratio (i.e., a set percentage) of a length or height are determined between the GUI element  and is maintained when the GUI canvas changes ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes," Pitsillides column 15 lines 17-22, the ratio of a dimension between the canvas and an element can be maintained (i.e., maintaining the set percentage registration between the canvas and the element)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171